Citation Nr: 0328907	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for right eye cataract.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from July 1962 to January 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 2001 rating decision by the 
Manchester, New Hampshire, Regional Office (RO), which, in 
part, denied service connection for right eye cataract.  


REMAND

With respect to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered to be applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

Although the Board has recently sought an opinion from the VA 
Office of General Counsel as to the applicability of the 
Veterans Claims Assistance Act of 2000, since such opinion 
has not apparently been rendered yet, the Board will assume 
that the Veterans Claims Assistance Act of 2000 is applicable 
in the instant case, pending a definitive answer to this 
question of the applicability of the Act.  

Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA, a remand 
of the appellate issue appears necessary for procedural due 
process concerns.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

With regards to a medical evidentiary matter, the record 
indicates that the only eye disability for which service 
connection is currently in effect is right eye traumatic 
mydriasis with superior iris coloboma.  In a November 2000 
written statement, a private ophthalmologist reported that 
the right eye had early cataract formation and opined that 
the cataract "may have a traumatic component."  A 
subsequent January 2001 examination report indicates that a 
VA optometrist, after reviewing said private medical 
statement and opinion and conducting an eye examination, 
diagnosed, in part, "[e]arly mild senile cataracts, OD 
[right eye], slightly worse on OS [left eye]...."  However, 
she did not explain the basis for her diagnosis that the 
right eye cataract was senile, not traumatic, in nature.  
Adequate medical opinion by a VA ophthalmologist regarding 
the etiology of appellant's claimed right eye cataract is 
deemed warranted for the Board to equitably decide the 
appellate issue, and should therefore be obtained, especially 
in view of recent legislation.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With respect to the issue of 
entitlement to service connection 
for right eye cataract, the RO 
should arrange a VA ophthalmologic 
examination.  The VA ophthalmologist 
should review the entire claims 
folder, examine appellant, and 
render medical opinion as to whether 
it is at least as likely as not 
(i.e., is there at least a 50 
percent probability) regarding the 
following:  

	(a) Did any right eye cataract 
have an in-service onset, or if not 
manifested during service, what is 
its approximate date of onset; (b) 
is any right eye cataract causally 
or etiologically related to the 
service-connected right eye 
traumatic mydriasis with superior 
iris coloboma; and (c) did the 
service-connected right eye 
traumatic mydriasis with superior 
iris coloboma aggravate the right 
eye cataract?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The examination report should 
contain an adequate medical history 
and clinical findings, and a 
sufficient rationale for any medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon in the 
report.  If there is no relationship 
between the right eye cataract and 
service or the service connected 
disorder, that too should be 
specifically set forth in the claims 
folder.

2.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the right 
eye cataract service connection 
claim at issue, including which 
evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  The 
RO should consider the applicability 
of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), and all other 
applicable legal criteria.  

3.  The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to service 
connection for right eye cataract, 
under all appropriate statutory and 
regulatory provisions and legal 
theories.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




